DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 9 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-13 of U.S. Patent No. 10,725,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 5-8, 10-12, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-21 are allowed over the prior art.  However, the double patenting rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0333350 discloses systems and methods for determining a polarization state of an input RF signal.  Two distinct RF antennas receive the input RF signal and output a first antenna signal and a second antenna signal.  Polarizsations of the first and second antenna signals are orthogonal to one another.  The first antenna signal is converted to a first optical signal, and the first optical signal is passed through a first optical signal to introduce a first delay.  The delayed first optical signal is converted to a first RF signal.  An amplitude ratio and a phase difference are determined between the first RF signal and a second RF signal that is associated with the second antenna and optionally includes a second delay.  A polarization angle or polarization type of the input RF signal is determined based on the amplitude ratio and phase difference of the first and second RF signals.
US 10,313,012 discloses a system and method reconstructs RF sources in k-space by utilizing interference between RF signals detected by an array of antennas.  The system and method may include detecting an RF interference pattern resulting from interference between RF signals in an RF coupler, where the RF signals are detected by the antennas and provided to the RF coupler by RF waveguides.  The RF waveguides may have unequal RF path lengths.  K-space information of the RF sources may be reconstructed from the detected RF interference pattern using known tomography reconstruction methods.
US 10,082,382 discloses an interferometry system including a first telescope for simultaneously receiving a first optical/infrared signal and a first radio signal from a target; a second telescope configured to simultaneously receive a second optical/infrared signal and a 
US 9,966,661 discloses a system for controlling a multi-element antenna array comprising a plurality of elements each arranged to receive a signal from a signal source, wherein each of the plurality of elements includes a frequency locking module arranged to lock the frequency of the signal received by each of the elements, and, a phase control module being in communication with each of the frequency locking modules to control the phase of the signal received by each of the elements.
US 2012/0140236 discloses a receiver has a dual-drive Mach-Zehnder Interferometer generating a first optical signal at a path, and generating a second optical signal at another path.  An optical spectrum analyzer receives an output from a port of the dual-drive Mach-Zehnder Interferometer.  The optical spectrum analyzer comprises a spatial-spectral spectrum analyzer that forms a spectral grating based on an optical output received from the port of the dual-drive Mach Zehnder Interferometer.  An optical source of the analyzer probes the grating with a frequency swept optical beam.
US 2009/0111483 discloses a system and method for positioning a receiver, the system comprising an antenna array coupled to a common generating and switching unit.  The generating and switching unit is configured to generate a periodic signal and to switch the signal between at least two antennas, constituting a positioning signal; such that an RF receiver 
US 2006/0210279 discloses an optical antenna assembly including multiple optical antenna elements, each of the optical antenna elements are arranged in a regular pattern and carried by a supporting body.  The regular pattern of the plurality of optical antenna elements is non-uniform.  Certain ones of the optical antenna elements are configured to respond to the one or more waves of light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646